Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	Claims 1-36 are present in this application. Claims 1-18 are cancelled.  Claims 19-36 are pending in this office action.

3. 	This office action is NON-FINAL.

Drawings
4. 	The Drawings filed on 01/24/19 are acceptable for examination purposes.

Specification
5. 	The Specification filed on 01/24/19 is acceptable for examination purposes.

Information Disclosure Statement
 	The information disclosure statements (IDS) filed on 01/24/19 has been considered by the Examiner and made of record in the application file.

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the

and to prevent possible harassment by multiple assignees. A nonstatutory double
patenting rejection is appropriate where the conflicting claims are not identical, but at
least one examined application claim is not patentably distinct from the reference
claim(s) because the examined application claim is either anticipated by, or would have
been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may
be used to overcome an actual or provisional rejection based on nonstatutory double
patenting provided the reference application or patent either is shown to be commonly
owned with the examined application, or claims an invention made as a result of
activities undertaken within the scope of a joint research agreement. See MPEP §
717.02 for applications subject to examination under the first inventor to file provisions
of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for
applications not subject to examination under the first inventor to file provisions of the
AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used.
Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in
which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26,

be filled out completely online using web-screens. An eTerminal Disclaimer that meets
all requirements is auto-processed and approved immediately upon submission. For
more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 11-13 and 17-18 of Patent no. 10, 229, 202. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7, 11-13 and 17-18 of Patent no. 10, 229, 202 comprise limitations that when added to the pending claims would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include.
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


        Instant Application 16/256,972
Patent No. 10, 229, 202
19.    (New) A computer-implemented method, comprising:
providing a social media gateway interface with a plurality of adapters for each of multiple social media applications, wherein the social media a data system and a social media hot that represents a data system component;
in response to receiving a social media message with a first adapter of the plurality of adapters for a first social media application of the multiple social media applications from a chat participant,
routing the social media message to the data system component; receiving a new social media message from the data system component; and sending the new social media message to the chat participant with the first adapter for the first social media application; and
in response to receiving an event from the data system component,
sending the event to the chat participant with a second adapter of the plurality of adapters for a second social media 



providing, by the at least one processor, an adapter for a social media application and message to Representational State Transfer (REST) mappings;
creating, by the at least one processor, a social media hot to represent a data system component; and
using, by the at least one processor, the social media hot and the adapter to enable the data system component to interact with the social media application by using the message to REST mappings to map social media messages for the social media application and REST calls that are used to access the data system component.

21.    (New) The computer-implemented method of claim 19, wherein the data system is one of the Extract Transform and Load (ETL) server, the Master Data Management (MDM) server, a data store, and a data warehouse.
12.    (Original) The computer program product of claim 7, wherein the data system component is included in a data system that is one of an Extract Transform and Load (ETL) server, a Master Data Management (MDM) server, a data store, and a data warehouse.
23.    (New) The computer-implemented method of claim 19, further comprising: converting the social media message to a Representational State Transfer (REST) call;
and
invoking the data system component using the REST call and a REST client.

9.    (Original) The computer program product of claim 7, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by the at least one processor to perform:
receiving, at the social media hot, a social media message from the social media application;
converting the social media message to a REST call using the message to Representational State Transfer (REST) mappings; and
issuing the REST call to the data system component to obtain a new message.

24.    (New) The computer-implemented method of claim 23, further comprising: receiving a REST response for the REST call from the data system component, wherein
the REST response is converted into the new social media message.

10.    (Original) The computer program product of claim 9, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by the at least one processor to perform:
converting a REST call return to a new social media message using the message to Representational State Transfer (REST) mappings; and
returning, from the social media hot, the new social media message to the social media application.


Claim Rejections - 35 U.S.C. §103
 	In the event the determination of the status of the application as subject to AIA  35
U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

 	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

 	A patent for a claimed invention may not be obtained, notwithstanding that the
  	claimed invention is not identically disclosed as set forth in section 102 of this
 	title, if the differences between the claimed invention and the prior art are such
 	that the claimed invention as a whole would have been obvious before the
 	effective filing date of the claimed invention to a person having ordinary skill in
 	the art to which the claimed invention pertains. Patentability shall not be negated
 	by the manner in which the invention was made.


6.  	Claims 19, 25 and 31 are rejected under 35 U.S.C. § 103 as being unpatentable over Pujare et al. (US 2014/0359027) in view of Mankovski (US 2009/0327416).

 	Regarding claim 19, Pujare teaches a computer-implemented method, comprising:
 	wherein the social media gateway interface is between a data system and a social media hot that represents a data system component, (See Pujare paragraph [0035], The domain gateway is a component that allows UC systems to communicate with the hub),
(See Pujare paragraph [0040], the message is routed directly from domain gateway 213 to the social media bot 261); 
 	receiving a new social media message from the data system component, (See Pujare paragraph [0048], Domain Y receives the accepted request from the user and provides an access token to the bot (at 315). The bot provides the access token to retrieve the user's credentials (at 316); and 
 	sending the new social media message to the chat participant with the first adapter for the first social media application, (See Pujare paragraph [0048], The user sends the social media bot a message request (at 318). The social media bot forwards the message request together with the access token to domain Y (at 319)); and
 	in response to receiving an event from the data system component, (See Pujare paragraph [0039], receiving domain y.com 220 so that an update is posted to the corresponding user account 221).
 	sending the event to the chat participant with a second adapter of the plurality of adapters for a second social media application of the multiple social media applications, (See Pujare paragraph [0065], The bot sends the contact add request to user B in domain Y (at 505). If user B accepts the contact add request, user B is successfully added as a contact to user A's contact list. Once user B is added to user A's contact list, they may see each other's presence and initiate chats), 
 	Pujare does not explicitly disclose providing a social media gateway interface with a plurality of adapters for each of multiple social media applications, in response to 
 	However, Mankovsk teaches providing a social media gateway interface with a plurality of adapters for each of multiple social media applications, (See Mankovski paragraph [0013] Communication between the identified multiple parties are facilitated in the collaboration mechanism, which may take the form of one or more of a chat room), in response to receiving a social media message with a first adapter of the plurality of adapters for a first social media application of the multiple social media applications from a chat participant, (See Mankovski paragraph [0013] Communication between the identified multiple parties are facilitated in the collaboration mechanism, which may take the form of one or more of a chat room).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify providing a social media gateway interface with a plurality of adapters for each of multiple social media applications, in response to receiving a social media message with a first adapter of the plurality of adapters for a first social media application of the multiple social media applications from a chat participant of Mankovski in order to provide access to the collaboration mechanism to the identified multiple parties having an interest in the event, (See Mankovski [0003]).

 	Claims 25 and 31 recite the same limitations as claim 19 above. Therefore,
.

7.  	Claims 23, 29 and 35 are rejected under 35 U.S.C. § 103 as being unpatentable over Pujare et al. (US 2014/0359027) in view of Mankovski (US 2009/0327416)and further in view of Samoylenko et al. (US 2014/0280494).

 	Regarding claim 23, Pujare together with Mankovski taught the computer-implemented method of claim 19, as described above. 
 	Pujare together with Mankovski does not explicitly disclose further comprising: converting the social media message to a Representational State Transfer (REST) call; and invoking the data system component using the REST call and a REST client.
 	However, Samoylenko teaches further comprising: converting the social media message, to a Representational State Transfer (REST) call, (See Samoylenko [0058], a relay service receives a first service call from the client. The first service call is invoked using the first format. In step 702, the relay service converts the first service call to a second service call), and invoking the data system component using the REST call and a REST client, (See Samoylenko paragraph [0048], back office service...invoked using a REST design model, See Samoylenko paragraph [0010], The relay component maps the REST service calls made by a REST service client to the corresponding SOAP service call for the back office service), the message is converted to XML, which is used by the back office service).


 	Claims 29 and 35 recite the same limitations as claim 23 above. Therefore,
Claims 29 and 35 are rejected based on the same reasoning.

8.  	Claims 24, 30 and 36 are rejected under 35 U.S.C. § 103 as being unpatentable over Pujare et al. (US 2014/0359027) in view of Mankovski (US 2009/0327416) and further in view of Cohan (US 2012/0066738).

 	Regarding claim 24, Pujare together with Mankovski taught the computer-implemented method of claim 23, as described above. 
	Pujare together with Mankovski does not explicitly further comprising: receiving a REST response for the REST call from the data system component, wherein the REST response is converted into the new social media message.
 	However, Cohan teaches further comprising: receiving a REST response for the REST call from the data system component, wherein the REST response is converted into the new social media message, (See Cohan paragraph [0026], converts the send request to a RESTful receive operation. The RESTful receive operation is an operation that is used by web application 110 for receiving the MO text message).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify receiving a REST response for the REST call from the data system component, wherein the REST response is converted into the new social media message of Cohan in order to provide for controlling and securing data stored or generated on the device(s), (See Cohan [0012]).

 	Claims 30 and 36 recite the same limitations as claim 24 above. Therefore,
Claims 30 and 36 are rejected based on the same reasoning.

Allowable Subject Matter
 	Claims 20-22, 26-28 and 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusions/Points of Contacts
 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
 	Lew et al. (US 2011/0238766 A1) A social messaging hub provides communication services for a data enabled device having Internet network access capabilities such as a portable media player, personal digital assistant, a Wi-Fi mobile 
 	Kim et al. (US 20090254670 A1) providing access to a network application for standardized clients. In one implementation, the network application may be a Web application. In operation, an application programming interface (API) framework may receive a hypertext transfer protocol (HTTP) request from a standardized client, such as an RSS client. In another implementation, the API framework may receive an HTTP over Secure Socket Layer (HTTPS) request from a standardized client.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163